WIGGINTON, Judge.
Appellants, employer/carrier, appeal the judge of compensation claims’ determination that appellee’s malignant colon polyp was related to her compensable knee injury and the consequent award of medical benefits for removal of the polyp and complications resulting therefrom. We reverse.
The record contains absolutely no competent substantial evidence whatsoever to support a determination that appellee’s malignant colon polyp and the necessity for the removal thereof was in any way occasioned by her compensable accident or treatment she received as a result of that accident. At most, employer/carrier can be found responsible for payment of the expenses incurred in the conducting of a colonoscopy exam up to the point when the malignant polyp was discovered and removed. The record reflects that employer/carrier has offered to cover those medical expenses.
REVERSED.
BARFIELD and WOLF, JJ., concur.